Citation Nr: 0700938	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial rating higher than 40 percent 
for residuals of prostate cancer.  

2. Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:  The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1953 to September 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
a rating decision in February 2002, the RO granted service 
connection and assigned a noncompensable rating for bilateral 
hearing loss.  In a rating decision in July 2002, the RO 
granted service connection for prostate cancer and assigned 
an initial 100 percent rating effective from February 2000, 
and a 10 percent rating, effective from March 1, 2001.  While 
on appeal, the RO increased the rating for residuals of 
prostate cancer to 40 percent, effective from March 1, 2001. 

In August 2003, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge, who has been designated to 
make the final disposition of this proceeding for VA.  A 
transcript of that hearing is associated with the claims 
file.   

In August 2004, the Board remanded the case to the RO for 
additional development. As the requested development has been 
substantially completed, no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998). 

During the pendency of the appeal, the RO has adjudicated 
claims of service connection for degenerative joint disease 
of the cervical spine, a breathing disability, and 
disabilities of the left hip and lumbar spine, but the 
veteran did not perfect an appeal of the claims after the 
issuance of the statements of the case in September 2003 and 
in September 2005.  Also the RO has deferred adjudication on 
the claims of service connection for bowel dysfunction (loss 
of sphincter control), hypertension, and leg and muscle 
weakness, all claimed as due to service-connected prostate 
cancer and diabetes mellitus. 


FINDINGS OF FACT

1. For the period beginning March 1, 2001, the residuals of 
prostate cancer are manifested by voiding dysfunction with 
urine leakage requiring the wearing of absorbent materials 
that must be changed two to three times per day, but there is 
no evidence of local reoccurrence or metastasis of the 
prostate cancer or renal dysfunction attributable to the 
cancer.  

2. Bilateral hearing loss is manifested by no more than 
auditory acuity level IV in the left ear and auditory acuity 
level II in the right ear.


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 40 percent 
for residuals of prostate cancer have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 
4.115a, 4.115b, Diagnostic Code 7528 (2006).

2. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.85, 4.86, 
Diagnostic Code 6100 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letter dated in August 2004.  
The notice advised the veteran of what was required to 
prevail on his claims for a higher initial rating for 
prostate cancer residuals and bilateral hearing loss; what 
specifically VA had done and would do to assist in the 
claims; and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  He was asked to submit any 
evidence in his possession that pertained to the claims.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and the effective date of the disability). 

In a copy of a rating decision of April 2006 and in a 
supplemental statement of the case issued in May 2006, the RO 
provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.  In any case, as the claims are 
denied, no disability rating will be assigned, so there can 
be no possibility of any prejudice to the veteran with 
respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.

Further, because the VCAA notice came after the initial 
adjudications in February 2002 and July 2002, the timing of 
the VCAA notice did not comply with the requirement that the 
notice must precede the adjudication.  The procedural defect 
has been cured without prejudice to the veteran because he 
had a meaningful opportunity to participate effectively in 
the processing of the claims.  That is, he had the 
opportunity to submit additional argument and evidence, such 
as at the time of his personal hearing in August 2003.  Also, 
the claims have been readjudicated following the content-
complying notice, as evidenced by the RO's rating decision in 
September 2005 and in the supplemental statements of the case 
in September 2005 and May 2006.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (holding that a timing error can 
be cured when VA employs proper subsequent process).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing before the undersigned in 
August 2003.  The RO has obtained the veteran's service 
medical records and VA medical records.  The veteran has not 
identified any additionally available evidence, to include 
private medical records, for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in April 2002 
(audiological), January 2005 (genitourinary), January 2006 
(genitourinary), and February 2006 (audiological), 
specifically to evaluate the nature and severity of prostate 
cancer residuals and bilateral hearing loss.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, the Board concludes that the duty-
to-assist provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Residuals of Prostate Cancer

The residuals of prostate cancer have been rated under 
38 C.F.R. § 4.115b, Diagnostic Code 7528, effective from the 
date that service connection was established in February 
2000, as follows:  100 percent from February 2000 and 40 
percent from March 1, 2001.  

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system warrant a 100 percent rating.  The Note 
to this code provides that following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals such 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.

The relevant medical evidence consists of VA records.  The 
evidence shows that the diagnosis of prostate cancer was made 
following prostate biopsy in September 1999, and that in May 
2000 the veteran received radioactive seed implants as a form 
of treatment.  The VA examiner in January 2006 indicated that 
as the radioactive seeds have a half-life of 60 days (i.e., 
after 60 days only 50 percent of the radioactivity is 
remaining, and thereafter it continues to diminish), that the 
seeds are never removed, and that the radioactivity is 
negligible after five years.  

The veteran underwent VA examinations in January 2005 and 
January 2006.  The clinical findings do not indicate local 
reoccurrence of prostate cancer or evidence of renal 
dysfunction as the VA examiner in January 2006 specifically 
indicated that there was normal renal function.  There are 
findings relevant to voiding dysfunction attributable to the 
prostate cancer.  For the period beginning March 1, 2001, the 
veteran has been evaluated at or in excess of the maximum 
evaluation under criteria for urinary frequency and 
obstructed voiding.  However, it is noted that a maximum 
evaluation of 60 percent is warranted if there is continual 
urine leakage requiring the wearing of absorbent materials, 
which must be changed more than 4 times a day.  38 C.F.R. § 
4.115a.  At the time of the VA examination in January 2005, 
the veteran had difficulty with incontinence and had to wear 
pads that required changing two to three times a day.  At the 
time of the VA examination in January 2006, he had mild 
incontinence and leaked urine with a requirement of two to 
three pads per day.  There is no evidence to show that the 
veteran requires in excess of four pads per day.  

In view of the foregoing, the Board concludes that the 
residuals of prostate cancer are appropriately rated as 40 
percent disabling, effective March 1, 2001.  As the 
preponderance of the evidence is against the claim for an 
initial higher rating higher than 40 percent, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).
 
As this is an initial rating case, consideration has been 
given to "staged ratings" for the prostate cancer residuals 
over the period of time since service connection became 
effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board concludes that, from the effective date of service 
connection in February 2000, the veteran's residuals of 
prostate cancer are 100 percent disabling until March 1, 2001 
and 40 percent disabling thereafter.  

Bilateral Hearing Loss

Ratings for hearing loss hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the Rating Schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Bilateral hearing loss is currently rated as noncompensable 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.     

The record shows that the veteran underwent two VA 
examinations.  In April 2002, audiometric testing revealed 
the following pure tone thresholds, in decibels, at 1000, 
2000, 3000, and 4000 Hertz: 25, 30, 70, and 90, for an 
average of 54 in the left ear; and 35, 35, 40, and 50, for an 
average of 40 in the right ear.  Speech recognition (per 
Maryland CNC) was 92 percent in the left ear and 88 percent 
in the right ear.  

The VA audiometric findings reflect level I auditory acuity 
in the left ear and level II auditory acuity in the right 
ear.  38 C.F.R. § 4.85, Tables VI.  These numeric 
designations in combination correspond to a zero percent, or 
noncompensable, rating under Table VII, Diagnostic Code 6100.  

At the time of a February 2006 VA examination, an audiometric 
evaluation revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz:  40, 40, 75, 
and 90, for an average of 61 in the left ear; and 45, 55, 55, 
and 55, for an average of 53 in the right ear.  Speech 
recognition (per Maryland CNC) was 80 percent in the left ear 
and 96 percent in the right ear.  

The VA audiometric findings reflect level IV auditory acuity 
in the left ear and level I auditory acuity in the right ear.  
38 C.F.R. § 4.85, Tables VI.  These numeric designations in 
combination correspond to a zero percent, or noncompensable, 
rating under Table VII, Diagnostic Code 6100.  

And an exceptional pattern of hearing impairment is not shown 
Under 38 C.F.R. § 4.86, that is, puretone threshold at 1000, 
2000, 3000, and 4000 Hertz of 55 decibels or more, or 
puretone threshold of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz. 

As the preponderance of the evidence is against the claim for 
an initial higher rating, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).
 
As this is an initial rating case, consideration has been 
given to "staged ratings" for the hearing loss over the 
period of time since service connection became effective.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that, from the effective date of service connection 
in February 2001, there have been no clinical findings to 
show that the veteran's hearing loss meets the criteria for a 
compensable rating.  
ORDER

An initial rating in higher than 40 percent for residuals of 
prostate cancer is denied, and an initial compensable rating 
for bilateral hearing loss is denied.  

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


